J-A02017-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 STEPHANIE J. STOUT                       :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 MARK T. STOUT                            :
                                          :
                    Appellant             :   No. 1104 MDA 2018

                Appeal from the Decree Entered June 8, 2018
  In the Court of Common Pleas of Lebanon County Civil Division at No(s):
                                2015-20051


BEFORE: LAZARUS, J., DUBOW, J., and NICHOLS, J.

MEMORANDUM BY DUBOW, J.:                               FILED JUNE 25, 2019

      Appellant, Mark T. Stout (“Husband”), appeals from the June 8, 2018

Divorce Decree which, inter alia, provided for the equitable distribution of the

marital assets of Husband and Appellee, Stephanie J. Stout (“Wife”), and

ordered Husband to pay Wife $1,800 per month in alimony for the next seven

years. After careful review, we affirm in part and vacate in part.

      The relevant factual and procedural history is as follows. Husband and

Wife were married on October 8, 2008, which was a second marriage for Wife

and a third marriage for Husband. The couple was married for approximately

seven years until they separated on January 21, 2015. Wife filed a Complaint

in Divorce shortly thereafter on February 2, 2015. Husband and Wife are both

approximately 64 years old and do not have any children together.

      Wife has a Bachelor’s Degree in Psychology and a certification in events

planning. Since 2010, wife has worked at the front desk of a hotel and earns
J-A02017-19



approximately $10.50 per hour for an annual salary of approximately $21,000.

Prior to the marriage, Wife was employed as an event planner by the

Automobile Dealers Association with an annual salary of $65,000.           Wife

currently has several health issues including fibromyalgia, chronic arthritis,

and gastroesophageal reflux disease that affect her ability to work certain

jobs, including event planning.

      Husband has a Bachelor’s Degree in Social Science, Sociology and

Psychology and an Associate’s Degree in Clinical Health Services. For the past

ten years, Husband has worked in the Radiation Oncology Department of the

Penn State Milton S. Hershey Medical Center where his salary has increased

steadily from approximately $87,000 in 2011 to approximately $127,000 in

2016. Husband is generally in good health, but did suffer one heart attack in

the past.

      The marital property is comprised, inter alia, of a few vehicles, checking

and savings accounts, some personal property, retirement funds, some

marital debt, and the marital residence valued at approximately $400,000,

with a net value of approximately $154,000.

      On December 15, 2017, after a Special Master’s Hearing, the Master

filed a Report and Recommendation that recommended, inter alia, awarding

Wife 55% and Husband 45% of the marital property, granting Wife’s request

for alimony, and ordering Husband to pay Wife $1,800 per month in alimony

for an unlimited duration.    The Master calculated the $1,800 per month

alimony award based on the Pennsylvania Support Guidelines formula.

                                     -2-
J-A02017-19



Husband filed timely Exceptions to the Report, averring, inter alia, that the

Master erred 1) in awarding alimony, and 2) in including all of the equity in

the marital residence as marital property for equitable distribution purposes.

Wife filed also filed timely Exceptions to the Report.

      On June 8, 2018, after reviewing briefs and hearing argument, the trial

court entered a Final Decree in Divorce, which granted in part Husband’s

Exceptions, granted in part Wife’s Exceptions and, inter alia, awarded Wife

55% and Husband 45% of the marital property and ordered Husband to pay

Wife alimony in the amount of $1,800 per month for a duration of seven years.

      Husband timely appealed. Both Husband and the trial court complied

with Pa.R.A.P. 1925.

      Husband raises the following issues on appeal:

      1. Whether the trial court erred as a matter of law and/or abused
         its discretion by failing to provide [Husband] with sufficient
         equity with regards to the marital residence in order to
         compensate him for his substantial pre-marital contribution
         towards the purchase of the marital residence, when fashioning
         the award of equitable distribution in this matter.

      2. Whether the trial court erred as a matter of law and/or abused
         its discretion by failing to equitably reimburse [Husband] for
         the use of substantial pre-marital funds that he used from the
         sale of his pre-marital residence towards the purchase of the
         marital residence in this matter.

      3. Whether the trial court erred as a matter of law and/or abused
         its discretion by directing that [Husband] should not receive
         additional equity from the marital residence, in terms of the
         award of equitable distribution, based on the depreciation in
         [Husband]’s self-directed IRA account, as the record in this
         matter does not establish (1) that the loss was with regards to
         any marital portion of a pre-marital asset, and (2) that the loss
         was due to Defendant’s actions.

                                      -3-
J-A02017-19


     4. Whether the trial court erred as a matter of law and/or abused
        its discretion by directing Husband to pay Wife alimony in the
        amount of [$1,800] per month for a period of seven (7) years,
        in light of the fact that Husband has already paid Wife spousal
        support in excess of [$2,100] per month for a period in excess
        of three (3) years.

     5. Whether the trial court erred as a matter of law and/or abused
        its discretion by directing Husband to pay Wife alimony which
        is punitive in nature, particularly in light of the short duration
        of the parties’ marriage, and would result in Husband paying
        spousal support/alimony to Wife for a total of more than ten
        (10) years after only a six (6) year marriage.

     6. Whether the trial court erred as a matter of law and/or abused
        its discretion by directing Husband to pay Wife alimony based
        upon facts of record in this matter regarding the factors to be
        considered by the trial court under 23 Pa.C.S. § 3701(b).

     7. Whether the trial court erred as a matter of law and/or abused
        its discretion by directing Husband to pay Wife alimony, as Wife
        failed to show actual need.

     8. Whether the trial court erred as a matter of law and/or abused
        its discretion by directing Husband to pay Wife alimony, which
        amount appears to be arbitrary in nature, as the trial court
        offers no explanation as to why that particular amount was
        awarded, or any calculation or analysis of Wife’s actual need.

     9. Whether the trial court erred as a matter of law and/or abused
        its discretion by directing Husband to pay Wife alimony without
        considering Wife’s individual assets (including her individual
        retirement benefits), which Wife could use to supplement her
        income to supplement her wages, [sic] in order to pay her
        monthly expenses.

     10. Whether the trial court erred as a matter of law and/or
        abused its discretion by directing Husband to pay Wife alimony
        based in part upon Wife’s health, despite the lack of any
        evidence, medical or otherwise, regarding limitations upon
        Wife’s ability to work, or even testimony from Wife herself that
        she was in any way limited in her ability to work.

     11. Whether the trial court erred as a matter of law and/or
        abused its discretion by directing Husband to pay Wife alimony
        without considering whether or not Wife was earning a

                                     -4-
J-A02017-19


         sufficient amount to meet her reasonable needs, in light of her
         individual earning capacity.

      12. Whether the trial court erred as a matter of law and/or
         abused its [discretion] by failing to afford proper consideration
         to Husband’s regular and ongoing religious and charitable
         contributions, when discussing the factors to be considered in
         cases involving a claim for alimony, as Husband has a
         fundamental right to express himself through religious
         contributions under the rights afforded him by the United
         States Constitution and the First Amendment.

      13. Whether the trial court erred as a matter of law and/or
         abused its discretion by directing that Husband refinance the
         mortgage and other loans associated with the marital residence
         to have Wife’s name removed, as Wife is not legally or
         contractually obligated on either the mortgage or other loans
         associated with the marital residence, and therefore, it is not
         necessary that these obligations be refinanced to have her
         name removed.

Husband’s Br. at 6-8 (reordered for ease of disposition; some capitalization

omitted).

      It is well settled that a trial court “has broad discretion when fashioning

an award of equitable distribution.” Brubaker v. Brubaker, 201 A.3d 180,

184 (Pa. Super. 2018) (citation omitted). We review a challenge to the trial

court’s equitable distribution scheme for an abuse of discretion. Id. We will

not find an abuse of discretion “unless the law has been overridden or

misapplied or the judgment exercised was manifestly unreasonable, or the

result of partiality, prejudice, bias, or ill will, as shown by the evidence in the

certified record.” Carney v. Carney, 167 A.3d 127, 131 (Pa. Super. 2017).

      When reviewing an award of equitable distribution, “we measure the

circumstances of the case against the objective of effectuating economic



                                       -5-
J-A02017-19



justice between the parties and achieving a just determination of their

property rights.”   Hayward v. Hayward, 868 A.2d 554, 558 (Pa. Super.

2005) (citation omitted).   When determining the propriety of an equitable

distribution award, this Court must consider the distribution scheme as a

whole. Mundy v. Mundy, 151 A.3d 230, 236 (Pa. Super. 2016). “We do not

evaluate the propriety of the distribution order upon our agreement with the

court’s actions nor do we find a basis for reversal in the court's application of

a single factor. Rather, we look at the distribution as a whole in light of the

court's overall application of the 23 Pa.C.S.[] § 3502(a) factors for

consideration in awarding equitable distribution. If we fail to find an abuse of

discretion, the order must stand.” Harvey v. Harvey, 167 A.3d 6, 17 (Pa.

Super. 2017) (citation and internal brackets omitted).     Further, “it is within

the province of the trial court to weigh the evidence and decide credibility and

this Court will not reverse those determinations so long as they are supported

by the evidence.” Brubaker, 201 A.3d at 184 (citation omitted).

      In his first three issues, Husband challenges the trial court’s equitable

distribution scheme, specifically averring that the trial court abused its

discretion when it failed to reimburse Husband for his substantial monetary

contribution to the acquisition of the marital home.       Husband’s Br. at 8.

Husband concedes that the home is marital property for purposes of equitable

distribution. Husband’s Br. at 45. However, Husband argues that because he

used pre-marital funds from the sale of his pre-marital home as a contribution

towards the purchase of the marital home, the marriage was short, and he

                                      -6-
J-A02017-19



made a monetary contribution toward Wife’s pre-marital debt, the trial court

should have awarded him all or most of the equity in the marital residence for

purposes of equitable distribution. Husband’s Br. at 40-44. Husband also

asserts that the record does not support the trial court’s finding that Husband

“caused a significant depreciation in the marital assets” with his investment

decisions, which the trial court balanced against his contribution to the marital

home when fashioning an equitable distribution scheme. Trial Ct. Op., filed

6/8/18, at 4. See Husband’s Br. at 47.

       “In making its decision regarding equitable distribution, the trial court

must consider at least the eleven factors enumerated in 23 Pa.C.S.[] §

3502(a).” Isralsky v. Isralsky, 824 A.2d 1178, 1191 (Pa. Super. 2003).

However, there is no standard formula guiding the division of marital property

and the “method of distribution derives from the facts of the individual case.”

Wang v. Feng, 888 A.2d 882, 888 (Pa. Super. 2005) (citation omitted).

While the list of factors in Section 3502 serves as a guideline for consideration,

the list is “neither exhaustive nor specific as to the weight to be given the

various factors.” Id. (citation omitted). Accordingly, “the court has flexibility

of method and concomitantly assumes responsibility in rendering its

decisions.” Id. (citation omitted).

      The Divorce Code provides, inter alia, that “[u]pon the request of either

party in an action for divorce or annulment, the court shall equitably divide,

distribute or assign, in kind or otherwise, the marital property between the

parties without regard to marital misconduct in such percentages and in such

                                      -7-
J-A02017-19



manner as the court deems just after considering all relevant factors.” 23

Pa.C.S. § 3502(a). Section 3502(a) sets forth numerous factors for the court

to consider in fashioning an equitable distribution award, including Factor 7,

the “contribution or dissipation of each party in the acquisition, preservation,

depreciation, or appreciation of the marital property[.]”        23 Pa.C.S. §

3502(a)(1),(7).

      Our review of the record reveals that the trial court considered the

Section 3502(a) factors when fashioning its equitable distribution award, and

found several factors to “weigh considerably in favor of a greater distribution

to [Wife,]” including “the difference in income between the parties,

[Husband]’s far greater opportunity for the future acquisition of capital assets

and income, [Husband]’s access to superior medical, retirement, and

insurance benefits, [Husband]’s handling of marital assets during the

marriage, and the general state of [Husband]’s financial circumstances.” Trial

Ct. Op. at 11. In its consideration of Factor 7, supra, the trial court balanced

Husband’s “contribution” to the marital estate when he made a down payment

of $160,000 towards the marital home against Husband’s “dissipation” of the

marital estate by withdrawing approximately $170,000 in funds from his 401k

to invest in a self-directed IRA in precious metals, which lost approximately

$136,000. The record supports the trial courts findings and we discern no

abuse of discretion.

      As stated above, there is no standard formula guiding the division of

marital property and a trial court has “flexibility of method” when making its

                                     -8-
J-A02017-19



determination “from the facts of the individual case.” See Wang, 888 A.2d

at 888.   Moreover, we will not “find a basis for reversal in the court’s

application of a single factor[;]” rather, we look at the distribution as a whole

in light of the court’s overall application of the Section 3502 factors.     See

Harvey, 167 A.3d at 17.

      The trial court’s decision to effect economic justice by declining to

reimburse Husband for his contribution to the marital home does not

constitute an abuse of discretion. The trial court engaged in a proper analysis

of the Section 3502 factors, including a review of the contribution and

dissipation of each party to the value of marital property, when making a

determination that dividing the marital estate 55% in favor of Wife and 45%

in favor of Husband achieves a goal of effecting economic justice between the

parties. Accordingly, Husband is not entitled to relief on his first three issues.

      In his next eight issues, Husband challenges the trial court’s alimony

award, which requires him to pay $1,800 per month to Wife for the next seven

years. Husband’s Br. at 6-7. Husband argues that the duration of the award

is excessive, and that the award is punitive and arbitrary in nature. Id. at

14-24.    Husband contends that the facts in the record regarding Wife’s

earning capacity, actual need, and assets do not support an award of alimony.

Id. at 25-36. Husband also asserts that the trial court improperly determined

that Wife had health and work limitations without evidence in the record to

support its conclusions. Id. at 37.




                                      -9-
J-A02017-19



      We review alimony awards for an abuse of discretion. Dalrymple v.

Kilishek, 920 A.2d 1275, 1278 (Pa. Super. 2007).          “Absent an abuse of

discretion or insufficient evidence to sustain the support order, this Court will

not interfere with the broad discretion afforded the trial court.” Id. (citation

omitted).

      Section 3701 of the Divorce Code provides, inter alia, that when a trial

court determines “whether alimony is necessary” and “the nature, amount,

duration and manner of payment of alimony, the court shall consider all

relevant factors,” including the seventeen factors prescribed in 23 Pa.C.S. §

3701(b)(1)-(17). 23 Pa.C.S. § 3701. The purpose of alimony is not to reward

or punish the parties, but rather “to ensure that the reasonable needs of the

person who is unable to support himself or herself through appropriate

employment, are met.”       Isralsky, 824 A.2d at 1188 (citation omitted).

“Alimony is based upon reasonable needs in accordance with the lifestyle

and standard of living established by the parties during the marriage, as

well as the payor's ability to pay.”      Id. (citations omitted).    “Following

divorce, alimony provides a secondary remedy and is available only where

economic justice and the reasonable needs of the parties cannot be achieved

by way of an equitable distribution.” Balicki v. Balicki, 4 A.3d 654, 659 (Pa.

Super. 2010).

      In this case, the trial court evaluated the Section 3701 factors and

placed significant importance on the relative earning capacities of the parties,

sources of income, duration of the marriage, relative assets and liabilities,

                                     - 10 -
J-A02017-19



relative needs of the parties, Wife’s lack of sufficient property, and Wife’s

inability to self-support through appropriate employment to determine that an

award of alimony was necessary. See Trial Ct. Op. at 24-25.

      The trial court opined:

      The parties have been married for nine years and were together
      for seven years prior to the separation. Furthermore, this was the
      second marriage for [Wife] and the third marriage for
      [Defendant]. [Wife] does suffer from various medical conditions
      that render her work capacity limited and her age likely, though
      not completely, restricts her ability to train in a new field. The
      fact that [Wife] has worked substantially in her current capacity
      throughout the marriage weighs in favor of awarding alimony.
      Likewise, the relative resources and property available to the
      parties tips toward awarding alimony. However, the length of
      marriage, the property that the parties brought to the marriage,
      the education of the parties and the property to be distributed
      weigh in favor of limiting the alimony to a defined period of time.

Id. at 25. After considering the equitable distribution award and determining

that alimony was necessary, the trial court awarded Wife $1,800 per month

in alimony for a period of seven years. Id. Our review of the record supports

the trial court’s findings and we find no abuse of discretion.

       In Husband’s twelfth issue, he asserts that the trial court abused its

discretion by failing to afford proper consideration to Husband’s regular and

ongoing religious and charitable contributions, interfering with his “First

Amendment Rights of Religious Freedom and Expression[.]” Husband’s Br. at

38.

      In presenting this argument, Husband does not cite any legal authority

or engage in any constitutional analysis to support his argument. Because


                                     - 11 -
J-A02017-19



this argument is underdeveloped, we are unable to conduct meaningful

review. Accordingly, this issue is waived. See Pa.R.A.P. 2119 (describing

briefing requirements); Hayward, 868 A.2d at 558 (finding that husband

waived issue when he failed to cite pertinent authority and engage in a specific

discussion of error).

      In Husband’s last issue, he avers that the trial court erred when it

ordered him to refinance the marital home to have Wife’s name removed from

the mortgage. Husband’s Br. at 38-39. Husband asserts that Wife’s name

does not appear on the mortgage or the home equity loan, which our review

of the record confirms. Id.; see Mortgage Statement, Exhibits 52-53; Home

Equity Loan Statement, Exhibit 58. Accordingly, we vacate the portion of the

June 8, 2018 Decree that states, “Within eighteen months, Husband shall

refinance marital home in order to remove Wife’s name from the mortgage.”

Decree, 6/8/18, at ¶ k.

      Decree affirmed in part and vacated in part.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 06/25/2019




                                     - 12 -